                         UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                               Case No. 3:20-cv-00549

RAPIDCOURT, LLC,                      )
                                      )
               Plaintiff,             )
                                      )               ORDER
       v.                             )
                                      )
RLI INSURANCE COMPANY,                )
                                      )
               Defendant              )

       THIS MATTER IS BEFORE THE COURT on the Parties’ “Joint Motion to Partially

Seal Defendant’s Answer and Affirmative Defenses.” Having carefully considered the motion,

the record, and applicable authority, the undersigned will grant the motion.

       IT IS THEREFORE, ORDERED that the Parties’ “Joint Motion to Partially Seal

Defendant’s Answer and Affirmative Defenses” is GRANTED.

       IT IS FURTHER ORDERED that the redacted publicly-available version of

Defendant’s Answer and Affirmative Defenses filed with the Parties’ Joint Motion shall be

entered in place of Defendant’s current Answer and Affirmative Defenses [DE 8], and the

information redacted from Defendant’s Eighth and Ninth Affirmative Defenses relating to the

settlement referenced therein shall be sealed permanently or until otherwise ordered.




                                          Signed: December 10, 2020




         Case 3:20-cv-00549-GCM Document 11 Filed 12/10/20 Page 1 of 1
